         Case: 4:19-cv-00007-RP Doc #: 32 Filed: 09/23/20 1 of 1 PageID #: 152




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

DILLON CALLAWAY                                                                        PLAINTIFF

v.                                                                                 No. 4:19CV7-RP

TIMOTHY MORRIS, ET AL.                                                              DEFENDANTS


                               ORDER SEALING DOCUMENTS

       The defendants have moved to seal various exhibits regarding the plaintiff’s medical record,

and the court finds that the motion is well taken and is GRANTED. The Clerk of the Court is

therefore DIRECTED to restrict access to these documents to parties only.


       SO ORDERED, this, the 23rd day of September, 2020.



                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
